        Case 1:20-cr-00067-SPW Document 37 Filed 03/22/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR20-67-BLG-SPW


                          Plaintiff,
                                                PRELIMINARY ORDER OF
            vs.                                 FORFEITURE


 MARK STEPHEN BEST,

                          Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in

the indictment, or as proceeds of said violations;

      AND WHEREAS,on March 4, 2021, the defendant entered a plea of guilty

to count II of the indictment, which charged him with possession with intent to

distribute methamphetamine;

      AND WHEREAS,the indictment contained a forfeiture allegation that

stated that as a result ofthe offenses charged in the indictment, the defendant shall

forfeit the following property:
Case 1:20-cr-00067-SPW Document 37 Filed 03/22/21 Page 2 of 3
Case 1:20-cr-00067-SPW Document 37 Filed 03/22/21 Page 3 of 3
